Citation Nr: 0712868	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-11 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1999, for service connection for cardiomyopathy and diabetes 
mellitus as secondary to service-connected hepatitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to September 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That decision granted service 
connection for cardiomyopathy and diabetes as secondary to 
service-connected hepatitis.  The veteran appealed, seeking 
an earlier effective date for the award of service 
connection.  A Board decision in January 2005 denied the 
claim for an earlier effective date for the award of service 
connection.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
On May 12, 2006, the CAVC vacated the Board's decision and 
remanded the claim pursuant to the terms of a Joint Motion 
for Remand requesting additional Reasons and Bases for its 
decision.

Notably, the Board has granted requests by the veteran's 
counsel for extensions of time to present additional argument 
in this case.  On February 15, 2007, the Board notified the 
veteran's counsel that his opportunity to present additional 
evidence and/or argument was extended to March 10, 2007.  
There has been no further request for an extension of time, 
and the Board will proceed to adjudicate the case at this 
time.


FINDING OF FACT

There was no lay or medical evidence of record prior to 
August 24, 1999 that reasonably raised a claim of entitlement 
to service connection for cardiomyopathy and diabetes 
mellitus as secondary to service-connected hepatitis.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1999, for the award of service connection for cardiomyopathy 
and diabetes mellitus as secondary to service-connected 
hepatitis have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.321(a) (2006).  In this case, 
VA's duties have been fulfilled to the extent possible.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With respect 
to service connection claims, a section 5103(a) notice should 
also advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal stems from an original filing of service 
connection claims in September 1999 that preceded the 
enactment of the VCAA in November 2000.  See Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096.  An RO letter in July 2001 
(resent in August 2001) informed the veteran of the types of 
evidence and/or information necessary to substantiate his 
service connection claims and the relative duties on the part 
of himself and VA in developing his claims.  The veteran's 
claim was substantiated with a grant of service connection by 
the RO in December 2002 that assigned a disability rating and 
effective date of award.  The purposes of section 5103(a) 
notice, therefore, were met.  Dingess, 19 Vet. App. at 491.  
A May 2003 Statement of the Case (SOC) advised the veteran of 
the criteria for establishing an effective date of award, 
cited in full the provisions of 38 C.F.R. § 3.159(b), and 
explained the Reasons and Bases for the denial of his claim.  
An RO letter in July 2003 provided additional notice.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no allegation that any error 
with respect to the adequacy or timing of his notice on the 
element of establishing an effective date of award has 
resulted in prejudice.  See Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007); Dunlap v. Nicholson, U.S. Vet. 
App. 03-0320 (March 22, 2007).  Notably, the parties' Joint 
Motion for Remand did not address any perceived notice 
deficiencies.  On the facts of this case, the Board finds no 
prejudice would accrue to the veteran in deciding his case at 
this time.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The claims file contains service medical records and 
post-service treatment records of the veteran, as discussed 
below.  He has not indicated the existence of additional 
relevant available records that the RO failed to obtain.  In 
fact, in August 2003, he stated that he had no additional 
evidence to submit or for VA to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  An examination in not 
required in this case, which is for an earlier effective date 
for the grant of service connection.  Accordingly, having 
determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim.

B.  Entitlement to an Earlier Effective Date

The service medical records show treatment for infectious 
hepatitis.  The service medical records do not show any 
treatment or diagnosis for autoimmune disease, cardiomyopathy 
or diabetes mellitus.

The veteran filed a formal claim for service connection for 
"hepatitis" and "immune system - all interrelated diseases" 
in February 1995.  He identified the onset of hepatitis in 
service, but did not report the onset of his other claimed 
conditions.  Post-service private records dated 
contemporaneous with that application showed cardiomyopathy 
first treated in July 1992.  A November 1992 statement from 
Thomas M. Weed, M.D., contained a statement that the 
cardiomyopathy was presumed as viral in nature.  Records from 
Mercy Hospital and Health Services dated in 1993 and 1994 
showed that the veteran was diagnosed as having autoimmune 
disease with cardiomyopathy.  The veteran's cardiomyopathy 
was described as idiopathic and of unknown etiology.  His 
autoimmune process was poorly characterized including a 
generalized myopathy of unknown etiology, and a mild sensory 
neuropathy with possible causes including heredity factors 
and amyloidosis.  Diabetes mellitus was diagnosed in 1994.  A 
VA compensation examination of July 1995 noted a diagnosis of 
cardiomyopathy, unknown etiology, and diabetes mellitus.  
There was no medical evidence suggesting a relationship 
between hepatitis and autoimmune disease, cardiomyopathy 
and/or diabetes.

In an August 1995 rating decision, the RO granted service 
connection for infectious hepatitis and denied service 
connection for autoimmune disease with cardiomyopathy and 
diabetes mellitus on a direct basis.  The RO explained the 
basis of its determination as follows:

Treatment records from private sources show the 
veteran under treatment for autoimmune disease 
with cardiomyopathy and for diabetes mellitus, 
dating from 1992.  The service medical records 
are negative for such conditions and none is 
shown within any applicable presumptive period.  
There is no evidence submitted to show a 
relationship between these conditions and the 
healed, asymptomatic hepatitis shown in service.

The United States Court of Appeals has determined 
that supporting evidence is required to show that 
a claim is well grounded before VA may consider 
an application for benefits.  In order for VA to 
consider a claim for service connection, VA needs 
evidence that a disability currently exists which 
may be linked to service.

The claim for service connection for autoimmune 
disease with cardiomyopathy and diabetes mellitus 
is not well grounded because there is no medical 
or other evidence which links the disability to 
service.  For this reason, we need additional 
medical or other evidence that the disability may 
be related to military service.  Service origin 
can be shown by lay or medical evidence that a 
disease or injury began or worsened during active 
duty.  In most cases, VA also requires evidence 
of continued disability following service.  
Sometimes service connection can be established 
if a chronic disease was shown within a 
presumptive period following active service or if 
there is medical evidence that it is due to a 
service injury.

This evidence must be received within one year in 
order to complete an application for service-
connected benefits.  If the evidence is not 
received within one year, no benefits may be paid 
for these conditions based on the current 
application.  Instead, if entitlement is 
established, benefits would be authorized from 
the date a new claim with the required supporting 
evidence is filed.

The veteran was informed of RO's August 1995 rating decision 
and of his appellate rights in a letter dated August 18, 
1995.  He did not appeal.  This decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).

In a statement received at the RO on August 24, 1999, the 
veteran requested service connection for cardiomyopathy and 
diabetes mellitus "as a result & secondary to" hepatitis.  In 
support of his claim, he submitted medical records from 
private treating sources.  One such source, Frederic A. 
Gorin, M.D., stated that the veteran's cardiomyopathy and 
diabetes, along with a constellation of autoimmune, 
neurological and pulmonary problems, were likely secondary to 
exposure to hepatitis B years earlier.  In a letter of July 
1999, Dr. Gorin stated this observation to another of the 
veteran's health care providers.  The letter, along with 
multiple private treatment records and medical treatise 
articles regarding potential systemic complications of 
hepatitis B infection, were received at the RO in September 
1999 and May 2000.

By rating decision dated in December 2002, the RO granted 
service connection for cardiomyopathy and diabetes mellitus 
as secondary to service-connected hepatitis.  The effective 
date of service connection was August 24, 1999, the date of 
receipt of the claim.  The veteran disagreed with the 
effective date and urged that the effective date should be 
the date he first filed a claim in February 1995, if not the 
date he first had cardiac symptoms in 1992.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (2006).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

On his VA Form 21-526 received in February 1995, the veteran 
requested service connection for "hepatitis" and "immune 
system - all interrelated diseases."  This statement, in and 
of itself, does not show an intent to seek service connection 
for autoimmune disease with cardiomyopathy and diabetes 
mellitus as secondary to hepatitis.  The medical evidence 
then of record showed the onset of cardiac symptoms in 1992 
that was presumed "viral" in nature, but no specific viral 
entity was identified.  Later received evaluations suggested 
that his cardiomyopathy was idiopathic and of unknown 
etiology, his generalized myopathy was of unknown etiology, 
and his mild sensory neuropathy was possibly hereditary in 
nature or due to amyloidosis.  There was no medical evidence 
relating his autoimmune disease, cardiomyopathy and/or 
diabetes mellitus to service-connected hepatitis.

Even with a sympathetic reading of the veteran's statements 
and evidence of record, there is no liberal construction of 
any combination of lay allegation and medical evidence of 
record prior to August 24, 1999 that reasonably raised an 
informal claim for service connection for cardiomyopathy and 
diabetes mellitus as secondary to service-connected 
hepatitis.  Clearly, the veteran did not submit a written 
document showing an intent to file secondary service 
connection claims until August 24, 1999.  Additionally, the 
medical evidence first suggesting such a causal relationship 
was not received until September 1999.  Neither the RO nor 
the Board is competent to discern on its own potential 
theories of medical etiology based upon review of medical 
evidence, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and neither is required to conduct an exercise in 
"prognostication" of potential claims.  Brannon, 12 Vet. 
App. at 34; Talbert, 7 Vet. App. at 356-57 (1995).  There 
must be some expressed indication by the appellant that he 
desired to raise a particular issue.  Cf. Coker v. Nicholson, 
19 Vet. App. 439, 441 (2006) (holding the Board erred in 
failing to address whether a request for a compensation and 
pension examination for "feet," reviewed in the context of 
the record, reasonably raised a claim for service connection 
for hallux valgus).  

Accordingly, an effective date earlier than August 24, 1999, 
is not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection.  The date awarded is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(1) (2006).  Notably, the evidence establishing the 
date entitlement arose is later than the effective date of 
award assigned.  Even if the Board were to accept the VA Form 
21-526 received in February 1995 as a claim for secondary 
service connection, medical evidence supporting the claim was 
not received until September 1999.  Entitlement did not arise 
prior to August 24, 1999.  Thus, there is no basis for an 
earlier effective date of award in this case.

Assuming arguendo a secondary service connection claim had 
been pending as alleged, the veteran's recourse for his 
"intended" claim was to file an appeal with the RO's August 
1995 rating decision denying service connection for 
cardiomyopathy and diabetes mellitus on a direct basis.  
Where an RO renders a decision on a claim for one more than 
one claim for benefits but fails to specifically address one 
of the claims, the second claim is deemed denied and the 
appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 
1258, 1261-62 (Fed. Cir. 2006).  See Schroeder v. West, 212 
F. 3d 1268, 1270 (Fed. Cir. 2000) (VA must consider all 
theories of entitlement for service connection for the same 
underlying disorder as a single 'claim').  Thus, the 
effective date of award would remain August 24, 1999; the 
date of a reopened claim.  38 C.F.R. § 3.400(q)(ii) (2006).  
But, as held above, the evidence of record is clear that a 
formal or informal secondary service connection claim had not 
been raised.


ORDER

Entitlement to an effective date earlier than August 24, 
1999, for the award of service connection for cardiomyopathy 
and diabetes mellitus as secondary to service-connected 
hepatitis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


